PER CURIAM.
This is an appeal by the former husband from a post-judgment contempt order for failure to pay support arrearages. The Department of Health and Rehabilitative Services and the former wife filed a “Notice of Confession of Error” conceding that the order of contempt was entered at a hearing without notice to the former husband. See Vanoy v. Johnson, 459 So.2d 453 (Fla. 5th DCA 1984); Delves v. Delves, 213 So.2d 895 (Fla. 1st DCA 1968). We agree that the trial court’s order denied the former husband notice and a fair opportunity to oppose the contempt.
REVERSED.
GUNTHER, C.J., and POLEN and STEVENSON, JJ., concur.